DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: AUTOMATIC TIE-ROD APPARATUS AND METHOD.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al (US 2009/0114421).
Re 1. 	Swift discloses
a frame (134), said frame supporting a material holding unit (200) for releasably holding tie rod stock material; 
a feed bed (124) in structural communication with said material holding unit, said feed bed selectively accepting and manipulating said tie rod stock material; 
a cutting assembly (132) in operative communication with said feed bed; 
an operator interface module (a collet operator is in communication with the controller) in communication with said material holding unit and said cutting assembly; and 
wherein said material holding unit selectively dispenses said tie rod stock material to said feed bed, and said cutting assembly manipulates a portion of said dispensed tie rod stock material, in dependence upon parameters communicated by said operator interface module (Figs. 12 and 15-19).
	Re 2. 	Swift discloses that said cutting assembly includes at least one of a disc cutter, saw, plasma arc, welding torch, and water jet (A water jet or more generally stated, a fluid jet 132).
Re 4. 	Since Swift discloses all the claimed limitation, it is capable of including an elongated metal rod.
	Re 5. 	Swift discloses that said parameters include features to be defined in said tie rod stock material, via said cutting assembly (a fluid jet 132 that uses pure water, is used to cut and configure the face of the contact region because the fluid jet 132 uniquely produces a contact face having a surface that 1) can be profiled into a variety of desired shapes, profiles, and sizes, 2) is clean and free of contamination, 3) has a surface composition that closely mirrors the bulk composition, and 4) does not alter the chemical, electrical, or mechanical properties of the fiber or polymer).
	Re 6-10: see above rejections.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726